Citation Nr: 0211851	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  94-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

The propriety of the current 20 percent rating assigned for 
the veteran's service-connected bilateral glaucoma, status 
post left trabeculectomy and right trabeculoplasty (bilateral 
glaucoma).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from August 1977 to September 
1991 with more than six years of prior active service, 
including a period from January 1970 to November 1973.

In October 1991, the veteran claimed service connection for 
left eye glaucoma.  A January 1992 regional office (RO) 
decision granted service connection for left eye glaucoma and 
assigned a 10 percent evaluation.  The veteran disagreed with 
the evaluation assigned.  A July 1994 decision by the 
Muskogee, Oklahoma, RO included the right eye in the grant of 
service connection, and assigned a 20 percent evaluation for 
bilateral glaucoma.  January 1999 and November 2000 Board 
decisions remanded the issue for further development of the 
evidence.

Because the veteran has disagreed with the initial rating 
assigned for his bilateral glaucoma, the Board has 
recharacterized the claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Before the veteran's 1992 left trabeculectomy, average 
concentric contraction of visual fields was to 48 degrees in 
the right eye and to 45 degrees in the left, and visual 
acuity was 20/20 in the right eye and 20/30 in the left.

2.  In May 1994, average concentric contraction of visual 
fields was to 56 degrees in the right eye and to 59 degrees 
in the left and, the month before, visual acuity was 20/20 in 
the right eye and 20/14 in the left.

3.  In March 2001, average concentric contraction of visual 
fields was to 56 degrees in the right eye and to 58 degrees 
in the left and, the month before, visual acuity was 20/25 in 
the right eye and 20/50 in the left.


CONCLUSIONS OF LAW

1.  For the period from October 1, 1991, to May 22, 1994, 
entitlement to an initial 30 percent evaluation for bilateral 
glaucoma is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.75, 4.76, 4.76a, 4.84a, and Diagnostic Codes (DC) 
6013, 6076-6079, 6080 (2001); 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified in pertinent part at 38 C.F.R. §§ 
3.102, 3.159, 3.326).

2.  Since May 23, 1994, entitlement to an initial evaluation 
greater than 20 percent for bilateral glaucoma is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.75, 
4.76, 4.76a, 4.84a, and Diagnostic Codes (DC) 6013, 6076-
6079, 6080 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2001).  In addition, VA has 
issued implementing regulations.  See 66 Fed. Reg. 45620, 
45630-2 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326).  VCAA, and the 
implementing regulations, are liberalizing and, therefore, 
are applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).

VCAA describes duties on the part of VA to advise the 
claimant of the evidence needed to substantiate a claim, and 
to inform the claimant of the evidence VA will attempt to 
obtain and that which the claimant must provide.  38 U.S.C.A. 
§ 5103(a).  In addition, VA must make reasonable efforts to 
help the claimant obtain relevant evidence, and must notify 
the claimant of any failure of such efforts, but VA is not 
required to provide such assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a).

In this case, the RO sent the veteran July and September 1994 
rating decisions, which explained that the evaluation for 
glaucoma is based on average concentric contraction of visual 
fields, and that the degree of contraction of his visual 
fields did not warrant an evaluation greater than 20 percent.  
A June 2000 Supplemental Statement of the Case (SSOC) set 
forth the rating criteria for glaucoma.

The veteran's service medical records are included in the 
file, as are all of the treatment records and examination 
reports from the VA eye clinic.  After the January 1999 Board 
decision, the RO, in a February 1999 letter, asked the 
veteran to identify health care providers who had relevant 
evidence.  The RO further advised the veteran that VA would 
seek to obtain such evidence, but it was ultimately his 
responsibility to provide it.  In March, he reported that he 
was not aware of any additional evidence that could be 
obtained.  After the November 2000 Board decision, the RO 
again asked to identify health care providers who had 
relevant evidence, and also asked for records of a 1992 
trabeculectomy.  In response, the veteran submitted a brief 
hospital record of the trabeculectomy performed at the same-
day surgery clinic, Gorgas Army Hospital.  Finally, in July 
1998 and August 2000, the RO advised the veteran that his 
case was being sent to the Board, and invited him to submit 
any additional evidence he had directly to the Board.  
However, he has not done so.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained.  Since there is no probative 
evidence not of record, it is not possible for VA to notify 
the veteran further of evidence he should obtain and evidence 
VA would attempt to obtain.  Cf. Quartuccio v. Principi, No. 
01-997, 2002 U.S. App. Vet. Claims LEXIS 443 (Vet. App. Jun. 
19, 2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  As will be discussed 
below, the Board finds that the veteran's bilateral glaucoma 
warrants an initial 30 percent evaluation, effective October 
1, 1991, the date of service connection, until May 22, 1994, 
and that effective May 23, 1994, no more than the current 20 
percent evaluation is warranted.

Glaucoma is rated, under the provisions of DC 6013, on the 
basis of impairment of visual acuity (DC 6076-6079) or 
contraction of visual fields (DC 6080).  Like evaluations for 
hearing loss, evaluations for impairment of visual acuity or 
contraction of visual fields are based on a mechanical 
application of the rating schedule to numeric findings from 
tests of visual acuity or measurement of visual fields.  See 
Lendenman v. Principi, 3 Vet. App. 345, 349 (1992) 
("disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule").

If visual acuity is used to determine it, the evaluation is 
based on the best corrected central visual acuity.  38 C.F.R. 
§ 4.75.  Only a noncompensable evaluation is warranted if 
visual acuity is correctable to 20/40 or better in both eyes.  
A 10 percent evaluation is warranted if visual acuity is 
correctable to 20/40 in one eye and to 20/50, 20/70, or 
20/100, in the other, or to 20/50 in both eyes.  A 20 percent 
evaluation is warranted if visual acuity is correctable to 
20/40 in one eye and to 20/200 or 15/200 in the other, or to 
20/50 in one eye and to 20/70 or 20/100 in the other.  A 30 
percent evaluation is warranted if visual acuity is 
correctable to 20/50 in one eye and to 20/200 or 15/200 in 
the other, or to 20/70 in one eye and to 20/70 or 20/100 in 
the other.

If visual fields are used to determine it, the evaluation is 
based on the contraction of visual fields as measured on each 
of eight meridians 45 degrees apart and then averaged.  
38 C.F.R. §§ 4.76, 4.76a.  With regard to this measure, the 
normal average concentric visual field is 62.5 degrees from 
center; the minimum limit for this measure is average 
concentric contraction to 5 degrees from center.  Id.  A 10 
percent evaluation is the minimum rating for glaucoma.  A 20 
percent evaluation is warranted if average concentric 
contraction of visual fields bilaterally is to 60 degrees 
from center but not to 45 degrees.  A 30 percent evaluation 
is warranted if average concentric is to 45 degrees from 
center but not to 30 degrees.

May 1992 records from Gorgas Army Hospital, Republic of 
Panama, show that the veteran's corrected visual acuity was 
20/20 in the right eye and 20/30 in the left, intraocular 
pressures were 19 in the right eye and 24 in the left, and 
the average concentric contraction of visual fields was to 48 
degrees in the right eye and to 45 degrees in the left.  On 
this evidence, only a noncompensable evaluation would be 
warranted on the basis of visual acuity; however, these 
findings most nearly approximate the schedular criteria for a 
30 percent rating on the basis of average concentric 
contraction of visual fields and thus an initial 30 percent 
evaluation is warranted.

An October 1992 record from Gorgas Army Hospital noted that 
the veteran underwent a left trabeculectomy in the same-day 
surgery clinic.

Thereafter, at an April 1994 VA examination, the veteran's 
corrected visual acuity was 20/20 in the right eye and 20/14 
in the left, and intraocular pressures were 17 in the right 
eye and 6 in the left.  In a May 1994 addendum to his April 
report, prepared after visual fields were measured, the 
examiner said that visual fields were unremarkable and showed 
no contraction.  Actually, there was minimal contraction to 
56 degrees on the right and 59 degrees on the left.  These 
findings clearly show that the veteran's visual field 
impairment decreased, and on this evidence, only a 
noncompensable evaluation would be warranted on the basis of 
visual acuity and a 20 percent evaluation would still be 
warranted on the basis of average concentric contraction of 
visual fields.

July 1997 VA records reveal that the veteran underwent laser 
trabeculoplasty on the right eye.

At a February 2001 VA examination, the veteran reported that 
his eyes had not been examined for several years.  Corrected 
visual acuity was 20/25 in the right eye and 20/50 in the 
left, intraocular pressures were 23 in the right eye and 12 
in the left, and the average concentric contraction of visual 
fields was to 56 degrees in the right eye and to 58 degrees 
in the left.  On this evidence, only a 10 percent evaluation 
would be warranted on the basis of visual acuity, and no more 
than a 20 percent evaluation would be warranted on the basis 
of average concentric contraction of visual fields.

In sum, the evidence dated prior to May 23, 1994, shows that 
the veteran' bilateral glaucoma most nearly approximated the 
schedular criteria for a 30 percent rating.  However, since 
that date, the disability has improved and an initial 
evaluation greater than 20 percent is not warranted.  
Moreover, the 30 percent and 20 percent evaluations represent 
the greatest degree of impairment since the date of the grant 
of service connection.  See Fenderson, 12 Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's glaucoma reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a initial evaluations higher than 30 
percent and 20 percent, respectively, on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is no showing the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand any of the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for bilateral 
glaucoma, effective October 1, 1991, to May 22, 1994, is 
granted.

An evaluation greater than 20 percent for bilateral glaucoma, 
for any period since May 23, 1994, is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

